Title: To George Washington from William Aylett Lee, 28 January 1795
From: Lee, William Aylett
To: Washington, George


        
          Sir
          frederixbg [Va.] January 28th 95
        
        to My great Mortification & surprise I find by a letter from the S. of W. of the 14th Inst. that the senate have refused to ratify your late appointment of Me.
        Cruel as I consider their decision and greatly as it affects My happiness I must submit & have two consolations only left—both of which are truely solacing—My consciousness that I merit a better fate and the honor of your approbation.
        I shall try to releive My distress by retirement & shall never cease to pray for your health happiness & glory. I am your much Obliged and faithful
        
          W. A. Lee
        
      